Citation Nr: 0920553	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  03-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) due to sexual trauma.

2.  Entitlement to an initial increased rating for neuropathy 
of the left superficial peroneal nerve, rated as 10 percent 
disabling prior to February 21, 2002 and 20 percent disabling 
as of February 21, 2002. 


                                                
REPRESENTATION

Appellant represented by:  Virginia A. Girard- Brady

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Air Force Reserves from 
January 1976 to December 1988.  She had an initial period of 
active duty from January 1976 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The Veteran subsequently appealed the Board's decision to the 
Court.  In an August 2008 judgment, the Court affirmed the 
Board decision with respect to its denial of the asthma 
claim, set aside the balance of the Board decision, and 
remanded the case for further adjudication consistent with 
its decision.  The Court found that the Board failed to 
consider and discuss the favorable statements by the 
Veteran's daughter regarding the issue of entitlement to PTSD 
due to a sexual trauma.  In addition, the Court determined 
that the VCAA notice provided to the Veteran for her 
increased rating claim for her left leg was not compliant.  

The Veteran testified during a Travel Board hearing before 
the undersigned Veterans Law Judge at the Wichita Kansas RO 
in March 2004.  A transcript of the hearing is of record.

The issue of entitlement to an initial increased rating for 
neuropathy of the left superficial peroneal nerve is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the Veteran did not serve in 
combat and her claimed stressors are not combat related.

2.  There is credible supporting evidence that the Veteran 
experienced an in-service stressor upon which a diagnosis of 
PTSD has been made.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran filed a claim for PTSD in February 2000.  She 
contends that she currently suffers from PTSD due sexual 
trauma on at least two occasions in service and from 
discrimination and harassment.  Specifically, the alleged in-
service stressors include: being raped in 1976, being raped 
in 1988 and having a male service member intentionally fall 
on her in a sexual manner while stationed in Germany in 1984.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty. 38 U.S.C.A. § 101(24).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

As noted above, in order for the Veteran to be entitled to 
service connection for PTSD, the medical evidence must show a 
diagnosis of PTSD linked to an in-service stressor.  In 
January 2000, the Veteran was diagnosed with chronic PTSD 
related to noncombat, sexual trauma occurring during military 
service.  Thus, two of the three elements for establishing 
service connection for PTSD have been satisfied. 

In regards to the claimed stressor, the Board notes the 
Veteran does not contend and the evidence of record does not 
show that she engaged in combat with the enemy or that her 
claimed stressors are related to combat.  Thus, the record 
must contain service records or other supporting evidence 
that substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor 
events in order for the Veteran to establish service 
connection for PTSD.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board observers that the Veteran's diagnosis of PTSD was 
related to the claimed stressor of sexual trauma.  If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy. Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f). 

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14(c) states that, in cases of personal assault, 
development of alternate sources for information is critical.  
It includes an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "(b)ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Regarding the claimed in-service stressor that the Veteran 
was raped on her lunch hour in May 1988 on a Saturday or 
Sunday during a Unit Assembly Training by a fellow service 
member, the Veteran contends that she reported the rape to 
her commanding officer.  However, he refused to allow her to 
document the incident or press charges indicating that "boys 
will be boys."  Thereafter, she reports that her performance 
and attitude deteriorated and consequently she was denied 
reenlistment with the Air Force Reserves. 

A review of the service records shows that there is no 
documentation of the alleged rape.  Nonetheless, the Board 
will consider evidence from sources other than the Veteran's 
service records that may corroborate the Veteran's account of 
the sexual trauma.  In this case, the Veteran's service 
record does show that the Veteran was disciplined on numerous 
occasions for absences, tardiness and behavior problems.  
Although there is evidence showing that the Veteran's 
performance during the latter part of her service in the 
Reserves was punctuated by discipline problems, these 
problems are shown to have had their onset several years 
prior to the alleged rape and appear to have peaked in 1986 
as reflected in the Veteran's own testimony, written 
statements, and her service personnel records.  Her 
discipline problems are not shown to have been precipitated 
by the alleged rape in 1988.  In addition, the record 
indicates that the Veteran was informed of the denial of 
reenlistment in November 1987 prior to the alleged rape in 
May 1988.  

However, the Board finds that the evidence of record does 
indicate behavior changes around the time of the alleged rape 
in May 1988.  In support of her contentions, the Veteran 
stated that after the rape she ended her engagement to her 
fiancé.  They planned on getting married at the end of May 
1988 and she provided a copy of the wedding invitation.  
Other supporting evidence that the rape occurred include a 
psychological progress note dated in April 2000, which 
revealed statements by the Veteran's adult daughter 
indicating behavioral changes around the time of the alleged 
rape that occurred in 1988.  During the session, the Veteran 
asserted that her daughter frequently tries to talk to her 
about sex, which she finds upsetting.  The daughter indicated 
her concern that the Veteran had not had a romantic 
relationship for about twelve years.  The Veteran's daughter 
reported that the family noticed a major change in the 
Veteran's behavior after she broke up with her fiancé 12 
years ago.  The psychologist indicated in the report that 
this happened when the Veteran was raped; however, the 
Veteran still refused to tell her daughter or anyone else in 
her family about the rape.  The Board observes that there is 
nothing in the record that contradicts the daughter's 
statements and the Board finds the statements of behavior 
changes to be persuasive as she was unaware of the rape when 
she discussed those changes during conjoint treatment 
session.  Accordingly, the Board finds that the daughter's 
statements are credible supporting evidence of the sexual 
trauma in May 1988.  

The Board notes that the duty status of the Veteran at the 
time of the sexual trauma is not clear.  The record shows 
that in 1988 the Veteran engaged in ACDUTRA between August 
13, 1988 and August 26, 1988.  The Veteran claimed the sexual 
trauma occurred in May 1988 while she was participating in a 
Unit Training Assembly, which is another term for authorized 
and scheduled unit inactive duty for training (INACDUTRA).  
Thus, the Veteran claims the sexual trauma occurred during 
INACDUTRA.  The Board notes that if the Veteran had been 
performing INACDUTRA at the time of the incident, an 
individual who suffers from PTSD as a result of a sexual 
assault that occurred during inactive duty training may be 
considered disabled by an "injury" for purposes of 38 
U.S.C.A. § 101(24).  See VAOPGCPREC 08-01 (Feb. 26, 2001).  
The record indicates that the Veteran engaged in INACDUTRA 
during 1988, however, the specific dates are not included in 
the record.  The Veteran's personnel record shows that the 
Veteran received 46 points for INACDUTRA between November 
1987 and November 1988.  INACDUTRA points are awarded as 1 
point for a four-hour drill period with two drill periods per 
day (morning and afternoon drill). This equates to 2 points a 
day or 4 points for one weekend of INACDUTRA a month.  In 
reviewing the points, it appears that the Veteran missed one 
day of reserve duty during 1988.  This is consistent with the 
Veteran's statement that she left early from INACDUTRA on the 
day of the alleged sexual assault.  Thus, the Board concludes 
that the evidence indicates that the Veteran was performing 
INACDUTRA at the time of the incident.  

Based on the foregoing, the Board finds that the Veteran has 
presented sufficient supporting evidence to place the record 
in relative equipoise as to whether her in-service sexual 
trauma occurred.  Accordingly, the Board resolves all 
reasonable doubt in favor of the Veteran by finding that her 
PTSD results from sexual trauma during service.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the claim for service connection for 
PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In August 2008, the Court determined that the increased 
disability notice letter was deficient as to informing the 
Veteran that it is her responsibility to provide evidence 
that her disability has worsened and what impact that has had 
on her occupation and daily life, that the disability rating 
will be based on the application of the relevant diagnostic 
code to her condition and examples of the type of evidence 
that the may be submitted.  Accordingly, a remand is 
necessary for the RO to provide the Veteran with proper 
notice in conformance with Vazquez-Flores.    

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that a 38 C.F.R. § 5103(a) notice must at a minimum 
include notice to the claimant that, to substantiate a claim 
for increased rating, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 
 
Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
proper notice of the information or 
evidence needed to establish her claim 
for an increased rating for neuropathy 
of the left superficial peroneal nerve 
pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) as follows: (i) 
notify the Veteran that she must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect that 
worsening has on her employment and 
daily life; (ii) provide the Veteran 
with the rating criteria for Diagnostic 
Code 8522; (iii) notify the Veteran 
that should an increase in disability 
be found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and (iv) provide the 
Veteran with examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to 
obtain) that are relevant to 
establishing entitlement to increased 
compensation.

2.	After the Veteran has been given 
adequate time to respond to the 
corrected notice and assistance letter, 
readjudicate her claim.  If the claim 
remains denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


